Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Acknowledgement is made to the Replacement Drawings filed on 03/2/2022. Per discussed in an interview, the amendments on Figures 15-17 has resolved drawing objection issue. Please see the Examiner’s Amendment on the Specification for the correction on reference numeral for the body portion as reflected on Figures 15-17 of the Replacement Drawings.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Drasner on 03/3/2022.
 

Claims 1-11 are canceled.
Claim 12. (Currently amended) A mobility device comprising:
an actuator assembly including a rotating driving member; 
a driven component that is driven by the rotating driving member; and
a magnetic coupling system comprising a first magnetic coupling on the actuator assembly that magnetically couples to a second magnetic coupling on the driven component, the magnetic coupling system including a plurality of magnetic elements located as part of one or both of the first and second magnetic couplings;
wherein the first magnetic coupling has a first tapered mating surface and the second magnetic coupling has a second opposing tapered mating surface that join when the magnetic coupling system is in a coupled position, and a magnetic force of the plurality of magnetic elements joins the first tapered mating surface and the second opposing tapered mating surface such that the first tapered mating surface and the second opposing tapered mating surface form a mechanical interface that prevents sliding movement of the driven component relative to the actuator assembly.
Claim 15. (Currently amended) The mobility device of claim 13, wherein:
each recessed pocket includes the first tapered mating surface extending from an outer surface of the rotating driving member toward a bottom of the recessed pocket; and
the second opposing tapered mating surface extending from a base surface of the driven component toward an end of the raised mating feature

Claim 19. (Currently amended) The mobility device of claim 12, wherein the mechanical interface formed by the first tapered mating surface and the second opposing tapered mating surface 

	Please amend the Specification as follows:
Lines 24-16 of Page 18 should read, “The coupling portion 202 may be integrally attached to a body portion 207.  The body portion 207 may constitute a primary component and support frame of an upper or lower limb component of the mobility device.”

Allowable Subject Matter
	Claims 12-15, 19, 22-24 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 29 is allowed as the entirety of allowable subject matter, as indicated in the Interview Summary dated 01/7/2022, has been incorporated and drafted as an independent claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785